—Determination *269of respondent Department of Motor Vehicles dated December 23, 1997, finding petitioner guilty of violating 34 RCNY 4-07 (b) (2) and Vehicle and Traffic Law § 1110 (a), unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William Davis, J.], entered February 17, 1998) dismissed, without costs.
The very fact that petitioner was stopped in the intersection “blocking the box” when the light turned red against his direction of traffic, together with his concession that traffic was “incredibly heavy”, constitute substantial evidence that he entered the intersection without sufficient unobstructed space beyond it. Petitioner’s claim that he would have made it through the intersection before the light turned red had his forward movement not been impeded by cars in parallel lanes to his left that were turning right in front of him raises issues of credibility inappropriate for review by the Court. Similarly, petitioner’s claim that once having found himself blocking the box, the illegal right turn he made, in violation of signs prohibiting such on weekdays from 4:00 p.m. to 7:00 p.m., was justified because it enabled him to get out of the intersection more quickly, requires knowledge of the intersection’s traffic patterns, and the drawing of inferences therefrom as to the efficacy ánd safety of the intersection’s traffic rules when traffic through it becomes blocked, that should be left to respondent’s expertise. We have considered petitioner’s other arguments and find them to be without merit. Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe, JJ.